ITEMID: 001-23446
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: KORNILOV and OTHERS v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The first applicant, Vladimir Sergeyevich Kornilov, is a Ukrainian national, who was born in 1944.
The second applicant, Victor Yegorovich Lyekontsev, is a Ukrainian national, who was born in 1948.
The third applicant, Nikolay Vasilievich Kravchuk, is a Ukrainian national, who was born in 1947.
The fourth applicant, Nikolay Dmitrievich Samoylenko, is a Ukrainian national, who was born in 1950.
All the applicants reside in the village of Naberezhny, Odessa Region, Ukraine.
They were represented before the Court by Valeriy Valeriyevich Sudakov, a lawyer practising in Odessa, Ukraine.
The facts of the case, as submitted by the parties, may be summarised as follows.
All the applicants are retired military servicemen. In March 1999, they retired from the Armed Forces and were entitled to certain financial assistance. However, this aid was only partially paid.
The first applicant was entitled to 7683,55 UAH, but received only 3714,90 UAH, 3968,65 UAH remaining unpaid.
The second applicant was entitled to 9642,40 UAH, but received only 4524,80 UAH, 5117,60 UAH remaining unpaid.
The third applicant was entitled to 9457,60 UAH, but received only 4166,40 UAH, 5291,20 UAH remaining unpaid.
The fourth applicant was entitled to 5490,90 UAH, but received only 2625,15 UAH, 2865,75 UAH remaining unpaid.
The applicants each instituted separate proceedings in the Odessa Garrison Military Court against the Military Unit A-0958, seeking recovery of the unpaid part of their allowances.
The first applicant
On 17 December 2001 the Odessa Garrison Military Court (Решения Военного местного суда Одесского гарнизона) found in favour of the first applicant and awarded him 4019.65 UAH, including 3968.65 UAH for unpaid allowances and the delay in payment, as well as 51 UAH in court costs. On 6 March 2002, the Military Appellate Court of the Southern Region (Определения Военного апелляционного суда Южного региона) upheld the decision of the first instance court.
On 23 January 2002, the applicant submitted the execution writ to the Belyaevska District Bailiffs’ Office of the Odessa Region (Отдел Государственной исполнительной службы Беляeвского районного управления юстиции Одесской области).
On 21 February 2002, the same first instance court found for the applicant in another set of proceedings against the same defendant and awarded him 4511 UAH, including 4500 UAH for unpaid allowances and 111 UAH in court costs. On 25 April 2002, the Military Appellate Court of the Southern Region upheld the decision of the first instance court.
On 24 May 2002, the applicant submitted the execution writ to the Belyaevska District Bailiffs’ Office of the Odessa Region.
On 12 September 2002, both judgments in the applicant’s favour were fully enforced and the applicant was paid 8630.65 UAH.
The second applicant
On 17 December 2001 the Odessa Garrison Military Court found in favour of the second applicant and awarded him 5168.60 UAH, including 5117.60 UAH for unpaid allowances and the delay in payment, as well as 51 UAH in court costs. On 14 March 2002, the Military Appellate Court of the Southern Region upheld the decision of the first instance court.
In January 2002 the applicant submitted the execution writ to the Belyaevska District Bailiffs’ Office of the Odessa Region.
On 12 September 2002, the judgment in the applicant’s favour was fully enforced and the applicant was paid 5168.60 UAH.
The third applicant
On 17 December 2001 the Odessa Garrison Military Court found in favour of the third applicant and awarded him 5342.20 UAH, including 5291.20 UAH for unpaid allowances and the delay in payment, as well as 51 UAH in court costs. On 19 March 2002, the Military Appellate Court of the Southern Region upheld the decision of the first instance court.
On 23 January 2002, the applicant submitted the execution writ to the Belyaevska District Bailiffs’ Office of the Odessa Region.
On 12 February 2002, the same first instance court found for the applicant in another set of proceedings against the same defendant and awarded him 5064 UAH, including 5004 UAH for unpaid allowances and 60 UAH in court costs. On 23 May 2002, the Military Appellate Court of the Southern Region upheld the decision of the first instance court.
On 5 June 2002, the applicant submitted the execution writ to the Belyaevska District Bailiffs’ Office of the Odessa Region.
On 12 September 2002, both judgments in the applicant’s favour were fully enforced and the applicant was paid 11705.20 UAH.
The fourth applicant
On 17 December 2001 the Odessa Garrison Military Court (Решения Военного местного суда Одесского гарнизона) gave decisions in favour of the fourth applicant and awarded him 2865.75 UAH for unpaid allowances and the delay in payment. On 5 March 2002, the Military Appellate Court of the Southern Region upheld the decision of the first instance court.
On 23 January 2002, the applicant submitted the execution writ to the Belyaevska District Bailiffs’ Office of the Odessa Region.
On 12 February 2002, the same first instance court found for the applicant in another set of proceedings against the same defendant and awarded him 3768 UAH, including 3708 UAH for unpaid allowances and 60 UAH in court costs. On 16 May 2002, the Military Appellate Court of the Southern Region upheld the decision of the first instance court.
On 9 August 2002, the applicant submitted the execution writ to the Belyaevska District Bailiffs’ Office of the Odessa Region.
On 3 October 2002, both judgments in the applicant’s favour were fully enforced and the applicant was paid 6635.75 UAH.
1. Civil Code of Ukraine
Under Article 214 of the Civil Code, in case of delay in the fulfilment of its financial obligations, the debtor must, upon a claim by the creditor, pay the amount of the debt, plus any interest payable at an established inflation rate during the default period.
2. Law of Ukraine of 21 April 1999 “on Enforcement Proceedings”
Under Article 2 of the Law, the enforcement of judgments is entrusted to the State Bailiffs’ Service. Under Article 85 of the Law, the creditor may file a complaint against actions or omissions of the State Bailiffs’ Service with the head of the competent department of that Service or with a local court. Article 86 of the Law entitles the creditor to institute court proceedings against a legal person, entrusted with enforcement of a judgment, for inadequate enforcement or non-enforcement of a judgement, and to receive compensation.
3. Law of Ukraine of 24 March 1998 “on the State Bailiffs’ Service”
Article 11 of the Law provides for the liability of bailiffs for any inadequate performance of their duties, and compensation for damages caused by a bailiff when enforcing a judgment. Under Article 13 of the Law, acts and omissions of the bailiff can be challenged before a superior official or the courts.
